 



Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 1
Dated January 25, 2008
TO
QUEPASA CORPORATION
Common Stock Purchase Warrant
(Series 1)

Warrant No. MATT No.1


1,000,000 Shares of Common Stock

Issued as of October 17, 2006

This AMENDMENT NO. 1 (this “Amendment”) TO QUEPASA CORPORATION COMMON STOCK
PURCHASE WARRANT (SERIES 1), FOR 1,000,000 SHARES OF COMMON STOCK, WARRANT NO.
MATT NO.1 (the “Warrant”), is made this 25th day of January 2008 by QUEPASA
CORPORATION, a Nevada corporation (the “Company”) and MEXICANS & AMERICANS
TRADING TOGETHER, INC. (the “Holder”) pursuant to Section 13 of the Warrant.
Certain capitalized terms used in this Amendment and not otherwise defined have
the meaning ascribed to them in the Warrant.

WHEREAS, the Company and Holder have entered into that certain Note Purchase
Agreement dated as of January 25, 2008, pursuant to which, among other things,
Holder will provide debt financing to the Company;

WHEREAS, it is a condition to Holder’s obligations under the Note Purchase
Agreement that the Company execute and deliver this Amendment;

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Amendment of Section 1. Exercise Price. Section 1 of the Warrant is
amended and restated in its entirety as follows:

The Exercise Price for any shares of Common Stock purchased upon exercise of
this Warrant shall be $2.75 per share, subject to adjustment as provided herein.

Section 2. Amendment of Section 2. Exercise of Warrant. Section 2 of the Warrant
is amended by adding the following at the end thereof:

 

1



--------------------------------------------------------------------------------



 



Notwithstanding anything contained herein to the contrary, Holder may pay the
Exercise Price, in whole or in part, through the surrender of all or a portion
of any promissory note due to the Holder from the Company.

Section 3. Deletion of Section 8.2. Section 8.2 of the Warrant is deleted in its
entirety.

Section 4. Effect of Amendment. On and after the date hereof, each reference in
the Warrant to “this Warrant”, “hereof”, “hereunder” or words of like import
referring to the Warrant shall mean and be a reference to the Warrant as amended
by this Amendment. The Warrant, as amended by this Amendment, shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.

Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

[The remainder of this page is intentionally blank.]



2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

QUEPASA CORPORATION
7550 E. Redfield Road, Suite A
Scottsdale, AZ 85260
Fax:                                           
Attn:

By: /s/ John C. Abbott
Name: John C. Abbott
Title: Chief Executive Officer and Chairman of the Board of Directors


MEXICANS & AMERICANS TRADING TOGETHER, INC.
7550 IH 10 West, Suite 630
San Antonio, TX 78229
Fax:                                           
Attn: Andres Gonzalez Saravia

By: /s/ Andres Gonzalez Saravia
Name: Andres Gonzalez Saravia
Title: President


Signature Page to Amendment to Warrant No. 1

 

3